DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, et al, U. S. Patent Application Publication 2018/0045811 (“Cao”) in view of Weissman, et al, U. S. Patent Application Publication 2019/0080612 (“Weissman”).
Regarding claim 1, Cao teaches:
A method for determining an angle of yaw, comprising: obtaining, by one or more computing device, during a vehicle being driving straightly on a straight road, (Cao, paragraph 0047 & 0067, “[0047] As illustrated in FIG. 5, the radar-installation-angle calculator 130 has a vehicle-movement data acquirer 131, a radar data acquirer 132, an appropriate-data selector 133, a radar movement estimator 134, and a calculator 135. [0067] As illustrated in FIG. 3, the value of intercept b is the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead (.Theta.v = 0°, see FIG. 1). Thus, the radar installation angle .Beta. is -b.”; that a radar can calculate the .Beta. between the vehicle moving direction, .Theta.v, and the radar installation angle .Beta. using linear regression; that the measurements are taken when the vehicle is traveling in a straight line with very little “drift” due to wind or tire slipping (see paragraph 0050). Note: Cao’s calculation plane here is clearly horizontal and the .Beta. measurement is clearly a “yaw” measurement, Cao does not vertical in the forward direction (which measure pitch( nor vertical in the side direction (which measures roll)).

    PNG
    media_image1.png
    493
    882
    media_image1.png
    Greyscale

data of each obstacle in an environment located by the vehicle, (Cao, paragraph 0041-0044, “[0041] Based on the radar data output from the radar sensor 110, the object detector 140 detects the position (the direction and the distance), a relative velocity (a Doppler velocity), and so on of an object by which the radar transmission wave is reflected. The object detector 140 outputs a detection result (hereinafter referred to as “object data”) to the object tracker 150 and the object identifier 160. [0043] The object identifier 160 performs object identification based on the object data output from the object detector 140 and the track data output from the object tracker 150. The object identifier 160 outputs an identification result, obtained by the object identifier 160, to the surrounding situation determiner 170.”; that a mmW radar can detect the data of a generic object along path of travel for a vehicle; that the radar can determine the relative position and radial velocity of an object; that the object can be identified in the environment).
the data of each obstacle being detected by a millimeter wave radar sensor located in the vehicle,  (Cao, paragraph 0038, “[0038] The radar sensor 110 employs, for example, a pulse system using a radar transmission wave in a millimeter waveband or a frequency modulated continuous wave (FMCW) system.”; that a mmW radar can detect the data of a generic object along path of travel for a vehicle; that the radar can determine the relative position and radial velocity of an object; that the object can be identified in the environment).
obtaining, by the one or more computing device, a …  obstacle line by fitting positions of the metal obstacle at different time points; and (Cao, figure 7 & 11, paragraph 0071-0076 & 0094-0098, “1”; that the objects are observed over a period of time and the data correlated to create a direction-range power map, from objects such as objects 300 and 400; that multiple frames of the objects are taken over time to create a direction-range Doppler map of radar entries).

    PNG
    media_image2.png
    785
    712
    media_image2.png
    Greyscale

determining, by the one or more computing device, an angle between the … obstacle line and a direction of a vehicle body as an angle of yaw between the millimeter wave radar sensor and the vehicle body. (Cao, figure 11, paragraphs 0101-0104, “[0104] In ST109, by using the stored samples for the linear regression, the calculator 135 derives an expression .Theta.s = a x .Theta.v + b indicating the relationship between the radar moving direction .Theta.s and the vehicle moving direction .Theta.v. Thus, the calculator 135 can calculate the radar installation angle .Beta..”; that given appropriate data as determined in ST101 - ST108, the system can calculate the angle .Beta. Between the vehicle frame and the radar frame; where .Beta is equivalent to the claimed yaw).

    PNG
    media_image3.png
    778
    406
    media_image3.png
    Greyscale

Cao does not explicitly teach … at least one metal … obstacle being provided on the straight road; … recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle; … metal; … metal.
Weissman teaches … at least one metal … obstacle being provided on the straight road; … recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle; … metal; … metal (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).

    PNG
    media_image4.png
    584
    917
    media_image4.png
    Greyscale

In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 2, Cao, as modified by Weissman, teaches the method of claim 1.
Cao further teaches wherein, recognizing, by the one or more computing device, the … obstacle based on the data of each obstacle comprises: (Cao, paragraph 0038, “By doing so, the radar sensor 110 calculates various parameters (hereinafter referred to as “radar data”), such as the direction, the distance, a reflection wave intensity, and the Doppler velocity, of a reflection point by which the radar transmission wave is reflected, and outputs the radar data to the radar installation-angle calculator 130 and the object detector 140.”; that a system can calculate the data based on object radar reflections to include the direction, distance and Doppler velocity (i.e. obstacles to determine position, velocity)).
Weissman teaches … metal … recognizing, by the one or more computing device, the metal obstacle based on at least one of: a velocity of each obstacle relative to the vehicle, a reflection intensity of each obstacle, a position of each obstacle in a millimeter wave radar coordinate system, and a density degree of each obstacle in the millimeter wave radar coordinate system. (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Cao, as modified by Weissman, teaches the method of claim 1.
Weissman further teaches:
wherein, recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle comprises: (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
to recognize the metal obstacle. (Weissman, paragraph 0081, “[0081] Estimated locations can be selected for which the time-of-flight information for reflected and/or backscatter signals received at such a location approximately matches the actual time-of-flight information observed by the navigation unit 270. The navigation unit 270 can be configured to select estimated locations for which the observed time-of-flight information matches expected time-of-flight information based on the position of the markers 105 and/or markers 115 for which a return signal was received.”; that the vehicle’s navigation system can be used to select reflections that match the navigation system’s thresholds).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Cao teaches:
selecting, by the one or more computing device, candidate obstacles based on a velocity of each obstacle relative to the vehicle; and (Cao, paragraph 0057, “[0057] The appropriate-data selector 133 determines whether or not the generated direction-Doppler power map is appropriate data for estimating the radar installation angle.  [0084] Thus, when the velocity of the vehicle 200 is lower than the predetermined threshold velocity (e.g., 10 km/h noted above), the appropriate-data selector 133 discards the direction-Doppler power map in the corresponding frame, regarding the map as being inappropriate.”; a system that selects the best direction-Doppler power map to estimate the installation angle (i.e. yaw); Cao selects the data in Method 1, but not in Method 2 or 3 for the quality of the obstacle reflections, their angle, and the relative speed of the vehicle).
filtering out, by the one or more computing device, a candidate obstacle of which a reflection intensity does not belong to a preset scope of reflection intensities, (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away).
Regarding claim 4, Cao, as modified by Weissman, teaches the method of claim 3.
Cao further teaches:
further comprising: filtering, by the one or more computing device, remaining candidate obstacles based on the positions of the candidate obstacles and (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away; that the remaining candidate 400 was selected based on its position at a larger distance from the radar).
the density degrees of the candidate obstacles, to obtain the metal obstacle. (Cao, figure 9, paragraphs 0085-0091, “[0085] FIG. 9A is a diagram illustrating a state in which another vehicle is traveling side-by-side in a next lane of a lane in which the vehicle 200 is traveling. In such a case, the distance between the vehicle 200 and the vehicle traveling side-by-side therewith is small, and the relative velocity is also low. [0087] Thus, when a vehicle is traveling side-by-side with and near the vehicle 200, the appropriate-data selector 133 discards the direction-Doppler power map on which a plurality of reflection points at which the Doppler velocities V are 0 exists in a predetermined range (a portion 901) across the axis of the radar direction (Doppler velocity “0”), as illustrated in FIG. 9B, regarding the direction-Doppler power map as being inappropriate.”; a filtering of radar reflections when the density of reflections are too high, such as when another vehicle (an object with metal) is in the field of view; the data are rejected in the yaw determination for lack of precision).
Regarding claim 5, Cao, as modified by Weissman, teaches the method of claim 1.
Cao further teaches:
further comprising: determining, by the one or more computing device, a velocity direction  (Cao, paragraph 0032, “[0032] When the vehicle 200 is traveling in a vehicle moving direction .Theta.v relative to the forward direction (the straight-ahead direction), the radar direction a in which the Doppler velocity is 0 changes by an amount corresponding to the vehicle moving direction .Theta.v relative to the width direction of the vehicle 200, as illustrated in FIG. 2.”; a system that determines system velocity of the vehicle and angle of the vehicle to determine installation direction (i.e. yaw) of the radar system relative to vehicle travel).
determining, by the one or more computing device, the direction of the vehicle body according to the opposite direction of the vehicle velocity. (Cao, paragraph 0033, “[0033] Accordingly, in the present disclosure, the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead is determined by performing linear regression based on the number of samples which is larger than or equal to a predetermined number when the moving direction of the vehicle 200 is close to the straight-ahead direction. [0035] Accordingly, as described above, when the vehicle 200 is traveling straight ahead (.Theta.v = 0°), the radar moving direction .Theta.s is - .Beta., and thus the radar installation angle .Beta. is a value having an opposite sign of .Theta.s when the vehicle 200 is traveling straight ahead.”; that the relative velocities (typically closing velocities in the approach and opening velocities after the beam).
Weissman teaches of the metal obstacle relative to the vehicle as an opposite direction of a vehicle velocity; and (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Cao teaches:
An electronic device, comprising: one or more processors; a millimeter wave radar sensor, … a storage apparatus, configured to store one or more programs; … wherein, when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement: (Cao, paragraph 0047, 0067, 0120-0124, 0038, “[0047] As illustrated in FIG. 5, the radar-installation-angle calculator 130 has a vehicle-movement data acquirer 131, a radar data acquirer 132, an appropriate-data selector 133, a radar movement estimator 134, and a calculator 135. [0067] As illustrated in FIG. 3, the value of intercept b is the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead (.Theta.v = 0°, see FIG. 1). Thus, the radar installation angle .Beta. is -b. [0120] Although an example in which the present disclosure is configured using hardware has been described above, the present disclosure can be realized by software, hardware, or software in cooperation with hardware.  … and may be realized by using a dedicated circuit, a general-purpose processor, or a special-purpose processor. … In addition, a field programmable gate array (FPGA) that can be programmed after the manufacture… [0038] The radar sensor 110 employs, for example, a pulse system using a radar transmission wave in a millimeter waveband”; that a radar can calculate the .Beta. between the vehicle moving direction, .Theta.v, and the radar installation angle .Beta. using linear regression; that the measurements are taken when the vehicle is traveling in a straight line with very little “drift” due to wind or tire slipping (see paragraph 0050); that the radar can be hardware, software, or a mixture; that the radar can be a mmW radar. Note: Cao’s calculation plane here is clearly horizontal and the .Beta. measurement is clearly a “yaw” measurement, Cao does not vertical in the forward direction (which measure pitch( nor vertical in the side direction (which measures roll)).
configured to detect data of each obstacle in an environment located by a vehicle; and obtaining during a vehicle being driving straightly on a straight road, data of each obstacle in an environment located by the vehicle, (Cao, paragraph 0041-0044, “[0041] Based on the radar data output from the radar sensor 110, the object detector 140 detects the position (the direction and the distance), a relative velocity (a Doppler velocity), and so on of an object by which the radar transmission wave is reflected. The object detector 140 outputs a detection result (hereinafter referred to as “object data”) to the object tracker 150 and the object identifier 160. [0043] The object identifier 160 performs object identification based on the object data output from the object detector 140 and the track data output from the object tracker 150. The object identifier 160 outputs an identification result, obtained by the object identifier 160, to the surrounding situation determiner 170. [0067] As illustrated in FIG. 3, the value of intercept b is the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead (.Theta.v = 0°, see FIG. 1).”; that a mmW radar can detect the data of a generic object along path of travel for a vehicle; that the radar can determine the relative position and radial velocity of an object; that the object can be identified in the environment; that the system can work when the vehicle is traveling in straight line on a road).
the data of each obstacle being detected by a millimeter wave radar sensor located in the vehicle, … obstacle being provided on the straight road; (Cao, paragraph 0038, “[0038] The radar sensor 110 employs, for example, a pulse system using a radar transmission wave in a millimeter waveband or a frequency modulated continuous wave (FMCW) system.”; that a mmW radar can detect the data of a generic object along path of travel for a vehicle; that the radar can determine the relative position and radial velocity of an object; that the object can be identified in the environment).
obtaining a … obstacle line by fitting positions of the metal obstacle at different time points; and (Cao, figure 7 & 11, paragraph 0071-0076 & 0094-0098, “[0071] For example, when one frame is 20 ms, and the velocity of the vehicle 200 is 36 km/h (10 mis), the vehicle 200 travels 20 cm in one frame. [0072] This means that, when the vehicle 200 travels a predetermined distance in one frame, reflection wave signals that the radar apparatus 100 obtains from the stationary objects 300 and 400 in the frame have differences of angles .Theta.1 and .Theta.2 , respectively. [0076] With the above-described processing, when a plurality of reflection points having the same direction and the same Doppler velocity exists, the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity… [0094] FIG. 11 is a flowchart illustrating an example operation of the radar-installation-angle calculator 130. [0098] In ST103, the radar data acquirer 132 acquires radar data output from the radar sensor 110. The radar data includes, for example, a reflection wave intensity in a radar direction-range coordinate system and a relative velocity (Doppler velocity) relative to the radar apparatus 100. The radar data acquirer 132 further generates a direction-range power map and a direction-range Doppler map.”; that the objects are observed over a period of time and the data correlated to create a direction-range power map, from objects such as objects 300 and 400; that multiple frames of the objects are taken over time to create a direction-range Doppler map of radar entries).
determining an angle between the … obstacle line and a direction of a vehicle body as an angle of yaw between the millimeter wave radar sensor and the vehicle body. (Cao, figure 11, paragraphs 0101-0104, “[0104] In ST109, by using the stored samples for the linear regression, the calculator 135 derives an expression .Theta.s = a x .Theta.v + b indicating the relationship between the radar moving direction .Theta.s and the vehicle moving direction .Theta.v. Thus, the calculator 135 can calculate the radar installation angle .Beta..”; that given appropriate data as determined in ST101 - ST108, the system can calculate the angle .Beta. Between the vehicle frame and the radar frame; where .Beta is equivalent to the claimed yaw).
Cao does not explicitly teach … at least one metal; recognizing the metal obstacle based on the data of each obstacle; … metal; … metal.
Weissman teaches … at least one metal; recognizing the metal obstacle based on the data of each obstacle; … metal; … metal (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 7, Cao, as modified by Weissman, teaches the electronic device of claim 6.
Cao further teaches wherein, recognizing the … obstacle based on the data of each obstacle comprises: (Cao, paragraph 0038, “By doing so, the radar sensor 110 calculates various parameters (hereinafter referred to as “radar data”), such as the direction, the distance, a reflection wave intensity, and the Doppler velocity, of a reflection point by which the radar transmission wave is reflected, and outputs the radar data to the radar installation-angle calculator 130 and the object detector 140.”; that a system can calculate the data based on object radar reflections to include the direction, distance and Doppler velocity (i.e. obstacles to determine position, velocity)).
Weissman teaches … metal; recognizing the metal obstacle based on at least one of: a velocity of each obstacle relative to the vehicle, a reflection intensity of each obstacle, a position of each obstacle in a millimeter wave radar coordinate system, and a density degree of each obstacle in the millimeter wave radar coordinate system. (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Cao, as modified by Weissman, teaches the electronic device of claim 6.
Weissman further teaches:
wherein, recognizing the metal obstacle based on the data of each obstacle comprises: (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
to recognize the metal obstacle. (Weissman, paragraph 0081, “[0081] Estimated locations can be selected for which the time-of-flight information for reflected and/or backscatter signals received at such a location approximately matches the actual time-of-flight information observed by the navigation unit 270. The navigation unit 270 can be configured to select estimated locations for which the observed time-of-flight information matches expected time-of-flight information based on the position of the markers 105 and/or markers 115 for which a return signal was received.”; that the vehicle’s navigation system can be used to select reflections that match the navigation system’s thresholds).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Cao teaches:
selecting candidate obstacles based on a velocity of each obstacle relative to the vehicle; and (Cao, paragraph 0057, “[0057] The appropriate-data selector 133 determines whether or not the generated direction-Doppler power map is appropriate data for estimating the radar installation angle.  [0084] Thus, when the velocity of the vehicle 200 is lower than the predetermined threshold velocity (e.g., 10 km/h noted above), the appropriate-data selector 133 discards the direction-Doppler power map in the corresponding frame, regarding the map as being inappropriate.”; a system that selects the best direction-Doppler power map to estimate the installation angle (i.e. yaw); Cao selects the data in Method 1, but not in Method 2 or 3 for the quality of the obstacle reflections, their angle, and the relative speed of the vehicle).
filtering out a candidate obstacle of which a reflection intensity does not belong to a preset scope of reflection intensities, (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away).
Regarding claim 9, Cao, as modified by Weissman, teaches the electronic device of claim 8.
Cao further teaches:
wherein, when the one or more programs are executed by the one or more processors, the one or more processors are caused to further implement: filtering remaining candidate obstacles based on the positions of the candidate obstacles and (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away; that the remaining candidate 400 was selected based on its position at a larger distance from the radar).
the density degrees of the candidate obstacles, to obtain the metal obstacle. (Cao, figure 9, paragraphs 0085-0091, “[0085] FIG. 9A is a diagram illustrating a state in which another vehicle is traveling side-by-side in a next lane of a lane in which the vehicle 200 is traveling. In such a case, the distance between the vehicle 200 and the vehicle traveling side-by-side therewith is small, and the relative velocity is also low. [0087] Thus, when a vehicle is traveling side-by-side with and near the vehicle 200, the appropriate-data selector 133 discards the direction-Doppler power map on which a plurality of reflection points at which the Doppler velocities V are 0 exists in a predetermined range (a portion 901) across the axis of the radar direction (Doppler velocity “0”), as illustrated in FIG. 9B, regarding the direction-Doppler power map as being inappropriate.”; a filtering of radar reflections when the density of reflections are too high, such as when another vehicle (an object with metal) is in the field of view; the data are rejected in the yaw determination for lack of precision).
Regarding claim 10, Cao, as modified by Weissman, teaches the electronic device of claim 6.
Cao further teaches:
wherein, when the one or more programs are executed by the one or more processors, the one or more processors are caused to further implement: determining a velocity direction (Cao, paragraph 0032, “[0032] When the vehicle 200 is traveling in a vehicle moving direction .Theta.v relative to the forward direction (the straight-ahead direction), the radar direction a in which the Doppler velocity is 0 changes by an amount corresponding to the vehicle moving direction .Theta.v relative to the width direction of the vehicle 200, as illustrated in FIG. 2.”; a system that determines system velocity of the vehicle and angle of the vehicle to determine installation direction (i.e. yaw) of the radar system relative to vehicle travel).
determining the direction of the vehicle body according to the opposite direction of the vehicle velocity. (Cao, paragraph 0033, “[0033] Accordingly, in the present disclosure, the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead is determined by performing linear regression based on the number of samples which is larger than or equal to a predetermined number when the moving direction of the vehicle 200 is close to the straight-ahead direction. [0035] Accordingly, as described above, when the vehicle 200 is traveling straight ahead (.Theta.v = 0°), the radar moving direction .Theta.s is - .Beta., and thus the radar installation angle .Beta. is a value having an opposite sign of .Theta.s when the vehicle 200 is traveling straight ahead.”; that the relative velocities (typically closing velocities in the approach and opening velocities after the beam).
Weissman teaches  of the metal obstacle relative to the vehicle as an opposite direction of a vehicle velocity; and (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Cao teaches:
… a method for determining an angle of yaw when executed by a processor, the method comprising: obtaining during a vehicle being driving straightly on a straight road, data of each obstacle in an environment located by the vehicle, (Cao, paragraph 0047 & 0067, “[0047] As illustrated in FIG. 5, the radar-installation-angle calculator 130 has a vehicle-movement data acquirer 131, a radar data acquirer 132, an appropriate-data selector 133, a radar movement estimator 134, and a calculator 135. [0067] As illustrated in FIG. 3, the value of intercept b is the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead (.Theta.v = 0°, see FIG. 1). Thus, the radar installation angle .Beta. is -b.”; that a radar can calculate the .Beta. between the vehicle moving direction, .Theta.v, and the radar installation angle .Beta. using linear regression; that the measurements are taken when the vehicle is traveling in a straight line with very little “drift” due to wind or tire slipping (see paragraph 0050). Note: Cao’s calculation plane here is clearly horizontal and the .Beta. measurement is clearly a “yaw” measurement, Cao does not vertical in the forward direction (which measure pitch( nor vertical in the side direction (which measures roll)).
the data of each obstacle being detected by a millimeter wave radar sensor located in the vehicle, … obstacle being provided on the straight road; (Cao, paragraph 0038, “[0038] The radar sensor 110 employs, for example, a pulse system using a radar transmission wave in a millimeter waveband or a frequency modulated continuous wave (FMCW) system.”; that a mmW radar can detect the data of a generic object along path of travel for a vehicle; that the radar can determine the relative position and radial velocity of an object; that the object can be identified in the environment).
obtaining a … obstacle line by fitting positions of the metal obstacle at different time points; and (Cao, figure 7 & 11, paragraph 0071-0076 & 0094-0098, “[0071] For example, when one frame is 20 ms, and the velocity of the vehicle 200 is 36 km/h (10 mis), the vehicle 200 travels 20 cm in one frame. [0072] This means that, when the vehicle 200 travels a predetermined distance in one frame, reflection wave signals that the radar apparatus 100 obtains from the stationary objects 300 and 400 in the frame have differences of angles .Theta.1 and .Theta.2 , respectively. [0076] With the above-described processing, when a plurality of reflection points having the same direction and the same Doppler velocity exists, the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity… [0094] FIG. 11 is a flowchart illustrating an example operation of the radar-installation-angle calculator 130. [0098] In ST103, the radar data acquirer 132 acquires radar data output from the radar sensor 110. The radar data includes, for example, a reflection wave intensity in a radar direction-range coordinate system and a relative velocity (Doppler velocity) relative to the radar apparatus 100. The radar data acquirer 132 further generates a direction-range power map and a direction-range Doppler map.”; that the objects are observed over a period of time and the data correlated to create a direction-range power map, from objects such as objects 300 and 400; that multiple frames of the objects are taken over time to create a direction-range Doppler map of radar entries).
determining an angle between the … obstacle line and a direction of a vehicle body as an angle of yaw between the millimeter wave radar sensor and the vehicle body. (Cao, figure 11, paragraphs 0101-0104, “[0104] In ST109, by using the stored samples for the linear regression, the calculator 135 derives an expression .Theta.s = a x .Theta.v + b indicating the relationship between the radar moving direction .Theta.s and the vehicle moving direction .Theta.v. Thus, the calculator 135 can calculate the radar installation angle .Beta..”; that given appropriate data as determined in ST101 - ST108, the system can calculate the angle .Beta. Between the vehicle frame and the radar frame; where .Beta is equivalent to the claimed yaw).
Cao does not explicitly teach:
A non-transient computer readable storage medium having a computer program stored thereon, wherein, the computer program is configured to implement
… at least one metal … recognizing the metal obstacle based on the data of each obstacle; … metal; … metal.
Weissman teaches:
A non-transient computer readable storage medium having a computer program stored thereon, wherein, the computer program is configured to implement (Weissman, paragraph 0009, “[0009] An example non-transitory, computer-readable medium according to the disclosure has stored thereon computer-readable instructions for operating a navigation system of a vehicle.”; that a computer program can be stored using non-transient CRM).
… at least one metal … recognizing the metal obstacle based on the data of each obstacle; … metal; … metal (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 12, Cao, as modified by Weissman, teaches the non-transient computer readable storage medium of claim 11.
Cao further teaches wherein, recognizing the …  obstacle based on the data of each obstacle comprises: (Cao, paragraph 0038, “By doing so, the radar sensor 110 calculates various parameters (hereinafter referred to as “radar data”), such as the direction, the distance, a reflection wave intensity, and the Doppler velocity, of a reflection point by which the radar transmission wave is reflected, and outputs the radar data to the radar installation-angle calculator 130 and the object detector 140.”; that a system can calculate the data based on object radar reflections to include the direction, distance and Doppler velocity (i.e. obstacles to determine position, velocity)).
Weissman teaches … metal …recognizing the metal obstacle based on at least one of: a velocity of each obstacle relative to the vehicle, a reflection intensity of each obstacle, a position of each obstacle in a millimeter wave radar coordinate system, and a density degree of each obstacle in the millimeter wave radar coordinate system. (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Cao, as modified by Weissman, teaches the non-transient computer readable storage medium of claim 11.
Weissman further teaches:
wherein, recognizing the metal obstacle based on the data of each obstacle comprises: selecting candidate obstacles based on (Weissman, paragraph 0046 & 0075-0076, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues. [0075] The radar receiver 300 includes a first receive path 330 for processing the reflected radar signals reflected by a marker and a second receive path 335 for processing the modulated backscatter signals from the RFID-MMID tag disposed on the marker. … The time of flight information for the reflected radar signals processed by the first receive path 330 can be determined in order to determine tag localization based on the TOF information.”; that metal can be used as the reflective objects, that the range to the objects can be used to determine range and position of an object).
to recognize the metal obstacle. (Weissman, paragraph 0081, “[0081] Estimated locations can be selected for which the time-of-flight information for reflected and/or backscatter signals received at such a location approximately matches the actual time-of-flight information observed by the navigation unit 270. The navigation unit 270 can be configured to select estimated locations for which the observed time-of-flight information matches expected time-of-flight information based on the position of the markers 105 and/or markers 115 for which a return signal was received.”; that the vehicle’s navigation system can be used to select reflections that match the navigation system’s thresholds).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Cao teaches:
a velocity of each obstacle relative to the vehicle; and (Cao, paragraph 0057, “[0057] The appropriate-data selector 133 determines whether or not the generated direction-Doppler power map is appropriate data for estimating the radar installation angle.  [0084] Thus, when the velocity of the vehicle 200 is lower than the predetermined threshold velocity (e.g., 10 km/h noted above), the appropriate-data selector 133 discards the direction-Doppler power map in the corresponding frame, regarding the map as being inappropriate.”; a system that selects the best direction-Doppler power map to estimate the installation angle (i.e. yaw); Cao selects the data in Method 1, but not in Method 2 or 3 for the quality of the obstacle reflections, their angle, and the relative speed of the vehicle).
filtering out a candidate obstacle of which a reflection intensity does not belong to a preset scope of reflection intensities,  (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away).
Regarding claim 14, Cao, as modified by Weissman, teaches the non-transient computer readable storage medium of claim 13.
Cao further teaches:
wherein, the method further comprises: filtering remaining candidate obstacles based on the positions of the candidate obstacles and (Cao, paragraph 0076, “[0073] On the other hand, as is apparent from FIG. 7, since the distance from the radar apparatus 100 to the stationary object 400 is larger than the distance from the radar apparatus 100 to the stationary object 300, the angle .Theta.2 is smaller than the angle .Theta.1 . … [0076] the appropriate-data selector 133 can generate a more appropriate direction-Doppler power map by using the reflection wave intensity and the Doppler velocity due to a reflection point at the largest distance (range) from the radar apparatus 100.”; a system which selects object 400 from the set of available objects; that the data selector 133 generates a better power map using the intensity and Doppler velocity based on the weaker signal placed further away; that the remaining candidate 400 was selected based on its position at a larger distance from the radar).
the density degrees of the candidate obstacles, to obtain the metal obstacle. (Cao, figure 9, paragraphs 0085-0091, “[0085] FIG. 9A is a diagram illustrating a state in which another vehicle is traveling side-by-side in a next lane of a lane in which the vehicle 200 is traveling. In such a case, the distance between the vehicle 200 and the vehicle traveling side-by-side therewith is small, and the relative velocity is also low. [0087] Thus, when a vehicle is traveling side-by-side with and near the vehicle 200, the appropriate-data selector 133 discards the direction-Doppler power map on which a plurality of reflection points at which the Doppler velocities V are 0 exists in a predetermined range (a portion 901) across the axis of the radar direction (Doppler velocity “0”), as illustrated in FIG. 9B, regarding the direction-Doppler power map as being inappropriate.”; a filtering of radar reflections when the density of reflections are too high, such as when another vehicle (an object with metal) is in the field of view; the data are rejected in the yaw determination for lack of precision).
Regarding claim 15, Cao, as modified by Weissman, teaches the non-transient computer readable storage medium of claim 11.
Cao further teaches:
wherein, the method further comprises: determining a velocity direction  (Cao, paragraph 0032, “[0032] When the vehicle 200 is traveling in a vehicle moving direction .Theta.v relative to the forward direction (the straight-ahead direction), the radar direction a in which the Doppler velocity is 0 changes by an amount corresponding to the vehicle moving direction .Theta.v relative to the width direction of the vehicle 200, as illustrated in FIG. 2.”; a system that determines system velocity of the vehicle and angle of the vehicle to determine installation direction (i.e. yaw) of the radar system relative to vehicle travel).
determining the direction of the vehicle body according to the opposite direction of the vehicle velocity. (Cao, paragraph 0033, “[0033] Accordingly, in the present disclosure, the radar moving direction .Theta.s when the vehicle 200 is traveling straight ahead is determined by performing linear regression based on the number of samples which is larger than or equal to a predetermined number when the moving direction of the vehicle 200 is close to the straight-ahead direction. [0035] Accordingly, as described above, when the vehicle 200 is traveling straight ahead (.Theta.v = 0°), the radar moving direction .Theta.s is - .Beta., and thus the radar installation angle .Beta. is a value having an opposite sign of .Theta.s when the vehicle 200 is traveling straight ahead.”; that the relative velocities (typically closing velocities in the approach and opening velocities after the beam).
Weissman teaches of the metal obstacle relative to the vehicle as an opposite direction of a vehicle velocity; and (Weissman, figures 1 & 18A/B, paragraph 0046-0047 & 0032, “[0046] The metal reflective plate(s) 1805 are configured to reflect radar signals transmitted by the radar transceiver of the navigation system of the vehicle 110. … the markers may be disposed on walls, floors, ceilings, and/or other elements of the indoor and/or outdoor venues.  [0047] FIG. 18B illustrates another example implementation of markers that are similar to those illustrated in FIG. 18A. … The example marker illustrated in FIG. 18B includes an RFID-MMID tag that is configured to respond to an interrogation signal from the navigation system of the vehicle 110. The RFID-MMID tag can be configured to return a modulated backscatter signal that includes tag information, such as a tag identifier and/or geographical coordinates to the marker on which the tag is disposed.  [0032] In this example, markers 105a-105l are disposed along the sides of the roadway 180 and markers 115a-115d are disposed along the center line 190.”; that not only can the obstacles be around the vehicle, but the objects can be made of metal and be disposed on the road as shown in figure 1).
In view of the teachings of Weissman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weissman to Cao at the time the application was filed in order to provide a navigation solution for autonomous vehicles (paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Cao’s objects that reflect radar to provide a yaw measurement and Wiessman’s metal objects that reflect radar for a location measurement are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the metal objects for the generic object because both elements were known equivalents in the radar art to reflect radar energy (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donald HB Braswell/             Examiner, Art Unit 3648